DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosengaus [US 2006/0164649 A1] in view of Furman et al. [US 2004/0146295 A1].

Regarding claims 1, 8 and 9, Rosengaus discloses a defect detecting device (Figs. 1-4) / method (paragraph [0002]) comprising: 
an illumination unit (105, 230 or 320) that irradiates a measuring object (100) with illumination light (as shown in Figs. 1-4); 
an imager that images the illumination light reflected by the measuring object (110 or 370); and 
a detector (170) that detects a defect at a surface of the measuring object based on a captured image obtained by imaging the illumination light by the imager (paragraphs [0017]-[0018], [0033]), 
wherein the captured image includes a plurality of spectral images having different spectral wavelengths (paragraphs [0034]-[0038]), and 
the detector detects, based on the plurality of spectral images (as shown in Figs. 1-4), at least one spectral image in which a diffuse reflection region is detected and at least one spectral image in which no diffuse reflection region is detected (paragraph [0046]), and determines a size of the defect based on the spectral wavelength of the at least one spectral image in which the diffuse reflection region is detected (paragraphs [0039]-[0059] teaches determining the amount of defocus defects).

Rosengaus does not explicitly teach the detector i) detects, based on the plurality of spectral images, at least one first spectral image in which a diffuse reflection region is detected and at least one second spectral image in which no diffuse reflection region is detected, the at least one first spectral image corresponding to at least one first spectral wavelength among the different spectral wavelengths, the at least one second spectral image corresponding to at least 
However, at the time of the invention, it was known in the art wherein the size of the defects are determined based on the length of the wavelength. Such an example is disclosed by Furman et al. Specifically, Furman et al. discloses wherein it is known that the scattering efficiency of a small defect of given size is proportional to 1/λ4, where λ is the wavelength of light used to view the defect (paragraph [0254]).
Therefore, it would have been obvious to one of ordinary skill in the art to determine the size of the defect based on the length of the wavelength, as taught by Furman et al. in the system of Rosengaus because such a modification utilizes a known method which will provide known results wherein improved defect detection sensitivity is enabled (paragraph [0032] of Furman et al.).

Regarding claim 2, Rosengaus discloses wherein the illumination irradiates the measuring object with the illumination light including light components of plurality of the spectral wavelengths (as shown in Figs. 1-4), and the imager includes a spectral element that transmits light of a predetermined wavelength and is configured to change the wavelength of the transmitted light and an imaging element that receives the light transmitted through the spectral element, and captures the plurality of spectral images corresponding to the plurality of spectral 

Regarding claim 3, Rosengaus discloses wherein the illumination unit irradiates the measuring object with the illumination light of which the wavelength is switched to the plurality of spectral wavelengths (as shown in Figs. 1-4), and the imager captures the plurality of spectral images corresponding to the plurality of spectral wavelengths by imaging the illumination light reflected by the measuring object each time the wavelength of the illumination light emitted from the illumination unit is switched (paragraphs [0034]-[0059]).

Regarding claim 4, Rosengaus discloses wherein the detector detects the diffuse reflection region by performing an edge detection process on each spectral image and generates a composite image in which the plurality of spectral images are superimposed and a display form of the diffuse reflection region is changed according to the size of the defect (paragraphs [0034]-[0059] discloses the computer performs data analysis for spatial and spectral image formation).

Regarding claim 5, Rosengaus discloses wherein the imager is disposed at a position separated from a specular reflection direction in which the illumination light from the illumination is specularly reflected by the measuring object (as shown in Figs. 1-4).

Regarding claim 6, Rosengaus discloses wherein the illumination is a ring illumination formed in an annular shape (as shown in Figs. 3 and 4).

Regarding claim 7, Rosengaus discloses wherein the illumination is a diffuse illumination that irradiates the measuring object with diffused light (as shown in Figs. 1-4).

Response to Arguments

Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882